Citation Nr: 0006693	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to March 13, 1997 
for the grant of service connection for a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

In his July 1998 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, he withdrew this request 
in a statement received by the RO in June 1999.  See 38 
C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The Phoenix, Arizona VARO denied the veteran's initial 
claim for service connection for a left knee disorder, which 
had been received on November 16, 1988, in an August 1989 
rating decision.

2.  While a letter from the veteran regarding his left knee 
disorder was received by the Phoenix VARO in May 1990, this 
letter did not specifically indicate either disagreement with 
the August 1989 rating decision or an intent to appeal that 
decision; also, the veteran did not respond to a July 1990 
letter from the Phoenix VARO restating his appellate rights 
and responsibilities.

3.  The veteran's claim to reopen the previously denied claim 
for service connection for a left knee disorder was received 
by the Buffalo VARO on March 13, 1997.

4.  The veteran's left knee disorder is more than slight in 
degree, with minimal limitation of motion but with frequent 
treatment for pain and instability.




CONCLUSIONS OF LAW

1.  The August 1989 rating decision, in which service 
connection for a left knee disorder was denied, is a final 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.156(b), 19.26, 20.201, 20.302 (1999).

2.  The criteria for an effective date earlier than March 13, 
1997 for the grant of service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(q) (1999).

3.  The criteria for a 20 percent evaluation for a left knee 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date prior to March 13, 1997 
for the grant of service connection for a left knee disorder

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1999).  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (1999).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  

In reviewing the relevant history in this case, the Board 
observes that, on November 16, 1988, the Phoenix VARO 
received the veteran's initial claim for service connection 
for a left knee disorder.  Subsequently, in an August 1989 
rating decision, the Phoenix VARO denied this claim.  In May 
1990, the Phoenix VARO received a letter from the veteran, in 
which he alleged that his left knee was injured during 
service and requested "a reevaluation examination" of his 
left knee.  

The Board has reviewed the May 1990 statement and observes 
that this statement concerns his left knee disorder, which 
had been addressed in the unfavorable August 1989 rating 
decision.  However, in this statement, the veteran did not 
specify dissatisfaction or disagreement with that decision, 
and he did not expressly indicate a desire to contest the 
result of the decision.  See 38 C.F.R. § 20.201 (1999).  
While the Board recognizes that no special wording is 
required for such a statement to constitute a Notice of 
Disagreement, the statement must, at a minimum, be set in 
terms that can be reasonably construed as a disagreement with 
the unfavorable determination and a desire for appellate 
review.  Id.  Here, the Board does not find that such an 
intent was demonstrated; the veteran merely requested an 
examination to address a disability allegedly incurred during 
service.  Moreover, the veteran did not respond to an RO 
letter, dated in July 1990, which restated the veteran's 
rights and responsibilities in pursuing an appeal of the 
prior denial and which should have prompted a response from 
the veteran had he been seeking appellate review at that 
time.  It was noted in the July 1990 letter that the veteran 
had until August 22, 1990 to appeal the August 1989 rating 
decision.  In fact, no further submissions regarding this 
matter were received from the veteran until the receipt of 
his current claim on March 13, 1997.

In view of the absence of a timely Notice of Disagreement, 
the Board finds that the August 1989 rating decision denying 
service connection for a left knee disorder is final within 
the meaning of 38 U.S.C.A. § 7105(c) (West 1991).  As such, 
the effective date for the grant of service connection for 
this disability must be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  In this case, where the new claim 
was received by the RO on March 13, 1997, that date stands as 
the appropriate effective date for the grant of service 
connection for a left knee disorder.  As such, the veteran's 
claim for an earlier effective date for this grant must be 
denied.


II.  Entitlement to a higher initial evaluation for a left 
knee disorder

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial evaluation for a left knee 
disorder is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed January 1998 rating decision, the RO granted 
service connection for a left knee disorder, with a 10 
percent evaluation assigned as of March 13, 1997.  The RO 
based this grant on post-service evidence showing treatment 
for a current left knee disorder, including an October 1997 
VA examination report containing an opinion that this 
disorder was etiologically related to an in-service left knee 
injury in 1980.  The 10 percent evaluation has since remained 
in effect and is at issue in this case, although, in an April 
1999 rating decision, the RO assigned a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 for the period from April 
4, 1997 until June 1, 1997, based upon post-surgical 
convalescence.

The Board has considered all pertinent and contemporaneous 
evidence of record in determining whether a higher initial 
evaluation is warranted for the veteran's left knee disorder.  
In this regard, the Board observes that, in April 1997, the 
veteran underwent left anterior cruciate ligament 
reconstruction, using a bone-patella-bone autograft, at the 
Cayuga Medical Center in Ithaca, New York.  This surgery 
followed treatment by Bruce L. Greene, M.D., in February and 
March of 1997, records of which reflect the veteran's 
complaints of instability of the left knee, with x-rays 
revealing no significant abnormalities.  Following a magnetic 
resonance imaging study (MRI) conducted in March 1997, Dr. 
Greene opined that the veteran's left anterior cruciate 
ligament was stretched out to the point where he was having 
multiple shifting episodes.

The claims file includes records from Goldwin & Boyland, a 
physical therapy group, dated from April 1997 to December 
1998.  These records reflect treatment several times per 
month for left knee pain and other symptoms.  In reviewing 
the records dated on and after June 1, 1997 (at which time 
the temporary total rating under 38 C.F.R. § 4.130 ended), 
the Board observes that the veteran's symptoms included 
flexion limited to no more than 135 degrees, extension 
limited to no more than 5 degrees, a decrease in functional 
strength and mobility, and complaints of knee cramping.  In 
July 1998, the veteran began to complain of left 
patellofemoral pain.  An August 1998 record reflects 
complaints of intermittent left infrapatellar or peripatellar 
soreness, indicative of tendinitis.  In December 1998, the 
veteran complained of left lower extremity weakness.

A May 1997 treatment record from Dr. Greene indicates that an 
examination revealed flexion to 120 degrees, extension to 5 
degrees, no instability with ambulating, and a non-antalgic 
gait.  Dr. Greene felt that the veteran was recovering well 
from his surgery, although a subsequent undated entry 
indicates complaints of swelling around the patella tendon 
area.  In July 1997, an examination of the veteran's left 
knee by Dr. Greene revealed 130 degrees of flexion, full 
extension, no varus or valgus instability, and a negative 
Lachman's test.  In a subsequent July 1997 letter, Dr. Greene 
noted that, subsequent to the left knee surgery, the veteran 
was doing well but had some left quadriceps muscular atrophy.  
Also, an August 1997 entry indicates cramping of the left 
knee muscles.  A giving-out episode was noted in September 
1997, but flexion to 125 degrees and full extension were 
noted on examination.

The veteran underwent a VA orthopedic examination in October 
1997, during which he complained of wearing a left knee brace 
since his surgery and noted that he had not worked since his 
April 1997 surgery.  The examination revealed that the 
veteran ambulated with a slight limp on the left.  He got on 
and off of the examination table with little difficulty.  An 
examination of the left knee revealed no evidence of 
effusion.  There was a longitudinal scar over the anterior 
aspect of the knee and minimal tenderness of the knee.  Range 
of motion testing revealed flexion to 120 degrees and 
extension to zero degrees.  Fair stability was noted with 
minimal strength to the knee.  The diagnosis was status post 
anterior cruciate ligament repair of the left knee.  The 
examiner further noted that, functionally, the veteran had 
very little difficulty lifting, but carrying caused left knee 
difficulty.  The examiner also noted that the veteran stated 
that he had difficulty going up and down stairs and that his 
left knee pain, usually dull, would occasionally become sharp 
and take about two to three days to subside.  Furthermore, 
the examiner noted that, during flare-ups, the veteran's 
symptoms could be significantly altered, but quantification 
of such changes could be evaluated only if he were to be 
examined during a period of flare-ups.  In conclusion, the 
examiner indicated that "[i]t will be necessary for him to 
expend extra energy in completing normal daily tasks and will 
result in early fatigue, weakened movements, and ultimately 
loss of coordination."  

An August 1998 record from Eldridge T. Anderson, M.D., 
reflects that the veteran experienced an episode in which his 
left knee gave out.  No locking or swelling was noted, and 
the veteran was placed at bed rest and instructed not to 
return to work the following day.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's left knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation, while moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  A 30 percent evaluation is in order in cases of 
severe recurrent subluxation or lateral instability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that Diagnostic Code 5257 contemplates the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In reviewing the evidence of this case, the Board finds that, 
prior to his April 1997 surgery, the veteran's left knee 
disorder was manifested primarily by shifting episodes.  
Following the surgery, this disability been manifested by 
varying strength, with extension of the knee at various 
intervals shown to be limited to 5 degrees.  The veteran's 
episodes of instability and giving out have not been shown to 
have completely resolved; in fact, an August 1998 episode was 
noted to have been of sufficient severity that the veteran 
was recommended by a doctor to remain in bed for a day.  The 
Board is also cognizant of the fact that the veteran has seen 
physical therapists on a frequent basis, although many of the 
physical therapy sessions have revealed no significant 
symptomatology.  Moreover, the report of the veteran's 
October 1997 VA examination indicates that his left knee 
disorder was productive of early fatigue, weakened movements, 
and loss of coordination.

Overall, the Board finds that the veteran's left knee 
disability, particularly with respect to instability, is more 
than slight but less than moderate in degree.  As noted 
above, under 38 C.F.R. § 4.7 (1999), where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  As such, after resolving all doubt in the veteran's 
favor, the Board finds that the criteria for an initial 20 
percent evaluation under Diagnostic Code 5257 have been met.

The Board has considered all potentially applicable 
diagnostic criteria so as to determine whether an even higher 
evaluation might be warranted in this case.  As the veteran's 
left knee disorder is not more than moderate in degree, a 30 
percent evaluation under Diagnostic Code 5257 is not in 
order.  Also, there is no evidence of ankylosis of the knee 
at a favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); flexion limited to 15 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5260); or extension limited to 20 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5261).  There is no credible evidence that pain on use 
of the joint restricts motion to such an extent that the 
criteria for a rating higher than 20 percent would be 
justified based on limitation of motion.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The limited findings as regards to these factors do not 
support the conclusion that there is a basis for an increased 
rating under these provisions.  Also, as there is no x-ray 
evidence of arthritis of the left knee, there is no basis for 
separate evaluations for arthritis and instability of that 
joint.  See VAOPGCPREC 23-97 (July 1, 1997).  Rather, the 
evidence of record supports an initial evaluation of 20 
percent, and no more, for the veteran's service-connected 
left knee disorder.

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  Moreover, the veteran has not 
alleged, and the record does not demonstrate, that any recent 
findings were used in any way to deprive him of a higher 
rating when he was originally evaluated by the VA.  See 
Fenderson v. West, supra.  In this regard, the Board would 
point out that there is no evidence of such significant 
changes in the degrees of left knee symptomatology before and 
after the veteran's April 1997 surgery that the 
symptomatology is not fully contemplated by the assigned 20 
percent evaluation at any time during the pendency of this 
appeal.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board observes that, during his October 
1997 VA examination, the veteran indicated that he was not 
currently working.  However, the veteran has submitted no 
evidence showing that his service-connected left knee 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As noted above, the 
veteran was assigned a temporary total rating under 38 C.F.R. 
§ 4.30 for a  period of convalescence following surgery in 
April 1997.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The assignment of an effective date prior to March 13, 1997 
for the grant of service connection for a left knee disorder 
is denied.

An initial evaluation of 20 percent is granted for the 
veteran's left knee disorder, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



